UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6805


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SAMMIE LEE CARROLL, JR.,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:08-cr-00120-WDQ-1)


Submitted:   September 15, 2010          Decided:   September 21, 2010


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sammie Lee Carroll, Jr., Appellant Pro Se.    Christopher John
Romano, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sammie Lee Carroll, Jr. seeks to appeal the district

court’s    order    denying     relief         on   his     28   U.S.C.A.       § 2255

(West Supp. 2009) motion.            We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                        “[T]he

timely    filing   of   a   notice   of       appeal   in   a    civil   case    is   a

jurisdictional requirement.”          Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order was entered on the docket

on March 25, 2010, and Carroll had until May 24, 2010, to file

his notice of appeal.        The notice of appeal was filed on May 25,

2010. *   Because Carroll failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.         We dispense with oral argument because the

      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                          2
facts   and   legal    contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                    DISMISSED




                                      3